 Case 2:20-cv-05581-DSF-GJS Document 154 Filed 09/09/21 Page 1 of 6 Page ID #:2987




 1 RANDALL S. NEWMAN, ESQ. (CSB 190547)
   Attorney at Law
 2 99 Wall St., Suite 3727
   New York, NY 10005
 3 212.797.3737
   rsn@randallnewman.net
 4
   MEIR J. WESTREICH (CSB 73133)
 5 Attorney at Law
   221 East Walnut, Suite 200
 6 Pasadena, California 91101
   626.676.3585
 7 meirjw@aol.com
 8
   Attorneys for Defendants and Third-Party Plaintiffs
 9 Edward Heldman III and ComedyMX, Inc.
   and Defendant, Counterclaimant, and Third-Party Plaintiff
10 ComedyMX, LLC
11
                               UNITED STATES DISTRICT COURT
12
                              CENTRAL DISTRICT OF CALIFORNIA
13
14 BEYOND BLOND PRODUCTIONS,                       Case No. 2:20-cv-05581-DSF-GJSx
15 LLC, a California limited liability
   company,                                        Honorable Dale S. Fischer
16
17               Plaintiff,                                    PRELIMINARY
18                                                              INJUNCTION
          vs.                                                    APPEAL
19
20 EDWARD HELDMAN III, an individual;              COMEDYMX, LLC’S NOTICE OF
   COMEDYMX, INC., a Nevada                        APPEAL
21 corporation; COMEDYMX, LLC, a
22 Delaware limited liability company; and         [NINTH CIRCUIT RULE 3-2(B)
   DOES 1-10;                                      REPRESENTATION STATEMENT
23
                                                   ATTACHED]
24            Defendants.
25 ___________________________________
   AND RELATED COUNTERCLAIM.
26
27
28
                                               1
     ComedyMX, LLC’s Notice of Appeal to the                 Case No. 2:20-cv-05581-DSF-GJSx
     Ninth Circuit Court of Appeals
 Case 2:20-cv-05581-DSF-GJS Document 154 Filed 09/09/21 Page 2 of 6 Page ID #:2988




 1                                   NOTICE OF APPEAL
 2        Notice is hereby given that Defendant, Counterclaimant and Third-Party Plaintiff
 3 ComedyMX, LLC (“CMX”) appeals to the United States Court of Appeals for the Ninth
 4 Circuit from the Order entered on August 13, 2021 denying CMX’s motion for a
 5 preliminary injunction (Dkt. 137), and from the interlocutory Order entered on August
 6 14, 2020 granting the motion by Plaintiff and Counterclaim Defendant Beyond Blond
 7 Productions, LLC for a preliminary injunction (Dkt. 25), insofar as the August 14, 2020
 8 Order (Dkt. 25) made any finding of fact or conclusion of law that is a basis for,
 9 controlling of, inextricably intertwined with, or was reaffirmed by the August 13, 2021
10 Order (Dkt. 137).
11        CMX’s Representation Statement is attached hereto as Exhibit A.
12
13 DATED: September 9, 2021                RANDALL S. NEWMAN
                                           Attorney at Law
14
15
                                           By: /s/ Randall S. Newman
16                                             Randall S. Newman
17                                         Attorneys for Defendants and Third-Party
18                                         Plaintiffs Edward Heldman III and ComedyMX,
                                           Inc., and Defendant, Counterclaimant, and Third-
19                                         Party Plaintiff ComedyMX, LLC

20
21
22
23
24
25
26
27
28
                                                2
     ComedyMX, LLC’s Notice of Appeal to the                  Case No. 2:20-cv-05581-DSF-GJSx
     Ninth Circuit Court of Appeals
Case 2:20-cv-05581-DSF-GJS Document 154 Filed 09/09/21 Page 3 of 6 Page ID #:2989




                          EXHIBIT A
Case 2:20-cv-05581-DSF-GJS Document 154 Filed 09/09/21 Page 4 of 6 Page ID #:2990




                       UNITED STATES COURT OF APPEALS
                            FOR THE NINTH CIRCUIT
                          Form 6. Representation Statement
       Instructions for this form: http://www.ca9.uscourts.gov/forms/form06instructions.pdf
  Appellant(s) (List each party filing the appeal, do not use “et al.” or other abbreviations.)
  Name(s) of party/parties:
  ComedyMX, LLC


   Name(s) of counsel (if any):
   K. Andrew Kent (SBN 130097)
   Gregory N. Albright (SBN 145547)
   RINCON VENTURE LAW GROUP
  Address: 2801 Townsgate Road, Suite 200, Westlake Village, CA 91361
  Telephone number(s): (805) 557-0580
  Email(s): akent@rincongroup.com, galbright@rincongroup.com
  Is counsel registered for Electronic Filing in the 9th Circuit?                            Yes        No

  Appellee(s) (List only the names of parties and counsel who will oppose you on appeal. List
  separately represented parties separately.)
   Name(s) of party/parties:
   Beyond Blond Productions, LLC


   Name(s) of counsel (if any):
   Milord A. Keshishian (SBN 197835)
   Stephanie V. Trice (SBN 324944)
   MILORD & ASSOCIATES, P.C.
  Address: 10517 West Pico Boulevard, Los Angeles, CA 90064
  Telephone number(s): (310) 226-7878
  Email(s): milord@milordlaw.com, stephanie@milordlaw.com


   To list additional parties and/or counsel, use next page.
                     Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

  Form 6                                                1                                        New 12/01/2018
Case 2:20-cv-05581-DSF-GJS Document 154 Filed 09/09/21 Page 5 of 6 Page ID #:2991




  Continued list of parties and counsel: (attach additional pages as necessary)
  Appellants
   Name(s) of party/parties:
   ComedyMX, LLC

   Name(s) of counsel (if any):
   Randall S. Newman, Esq. (CSB 190547)
   Attorney at Law
  Address: 99 Wall St., Suite 3727
  Telephone number(s): 212.797.3737
  Email(s): rsn@randallnewman.net
   Is counsel registered for Electronic Filing in the 9th Circuit?                              Yes     No
  Appellees
  Name(s) of party/parties:



   Name(s) of counsel (if any):



  Address:
  Telephone number(s):
  Email(s):
   Name(s) of party/parties:



   Name(s) of counsel (if any):



  Address:
  Telephone number(s):
  Email(s):
                    Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

  Form 6                                               2                                         New 12/01/2018
Case 2:20-cv-05581-DSF-GJS Document 154 Filed 09/09/21 Page 6 of 6 Page ID #:2992




  Continued list of parties and counsel:
  Appellants
  Name of Party:            ComedyMX, LLC

  Name of Counsel:          Meir J. Westreich
                            Attorney at Law

  Address:                  221 East Walnut, Suite 200
                            Pasadena, California 91101

  Telephone Number:         626.676.3585

  Email:                    meirjw@aol.com

  Registered for ECF:       Yes
